Exhibit 10.2
FARMERS NATIONAL BANK OF CANFIELD
DEFERRED COMPENSATION AGREEMENT
THIS DEFERRED COMPENSATION AGREEMENT (“Agreement”) is made effective as of this
1st day of January, 2005, by and between Farmers National Bank of Canfield (the
“Company”), an Ohio corporation and wholly-owned subsidiary of Farmers National
Banc Corp., and Frank L. Paden (the “Executive”), an individual employed by the
Company.
WITNESSETH:
WHEREAS, Executive now serves as an officer of the Company;
WHEREAS, Executive is a member of a select group of management or highly
compensated employees and has contributed significantly to the profits of the
Company and its continued expansion; and,
WHEREAS, the Company through this Agreement wishes to encourage Executive to
continue in the service of the Company and to reward Executive for his past and
future best efforts.
NOW, THEREFORE, in consideration of the promises, covenants and agreements
herein set forth, and for other good and valuable consideration, receipt of
which is hereby mutually acknowledged, the Company and Executive hereby covenant
and agree as follows:
1. All Prior Deferred Compensation Agreements Superseded. Any and all agreements
between the Company and Executive covering the subject matter hereof are hereby
terminated, of no further effect, and superseded by this Agreement.
2. Retirement Date. Executive may retire from the active and daily service of
the Company (“Retirement Date”) upon that November 1st occurring nearest in time
to Executive’s sixty-fifth (65th) birthday or at any date thereafter specified
by Executive in writing to the Company.
3. Retirement Compensation. Commencing with the first business day of the month
succeeding the Retirement Date, the Company will pay to Executive the sum of
Nine Hundred Thirty Dollars ($930.00) each month, payable on the first business
day of each calendar month. The Company agrees that it will continue to make
such monthly payments to Executive for seventeen consecutive (17) years;
subject, to the conditions and limitations hereinafter set forth:

  a.   if Executive has retired but dies before receiving two hundred four
(204) monthly payments in the amount specified above, the balance of such
payments shall be discounted to their net present value at the rate of six
percent (6%) per annum, compounded annually, and paid in a lump sum to
Executive’s surviving spouse, if any. If Executive does not leave a surviving
spouse, the lump sum as calculated above shall be paid to the executor or
personal representative of Executive. In no event shall the Company, by reason
of this Agreement, become liable to any party or parties for a sum greater than
two hundred four (204) payments in the amount specified above.

 

 



--------------------------------------------------------------------------------



 



  b.   If Executive retires from the active and daily service of the Company
prior to the November 1st occurring nearest in time to Executive’s sixty-fifth
(65th) birthday due to a disability which prevents Executive from performing
Executive’s duties in a manner satisfactory to the Company, payments hereunder
shall commence, beginning the first business day of the month following the
month in which such retirement occurs. Payments shall be made for the duration
of two hundred four (204) months to Executive, if living. If Executive dies
during the period in which such payments are being made, the balance of such
payments shall be paid as if Executive had died pursuant to subsection a. above.
For the purposes of this subsection b., the amount of the monthly payment shall
be determined as follows: the monthly payment as specified in this section 3
above shall be reduced by multiplying by a fraction the numerator of which is
the number of years of service completed (a year of service being defined as
more than two thousand hours worked) and the denominator of which is the number
of years from date of hire and Executive’s attaining age 65.

  c.   If Executive voluntarily terminates employment, or has employment
involuntarily terminated prior to age 65, other than “for cause” as provided
herein, a proportionate monthly amount will be paid, commencing on the first
business day of the month following Executive’s termination of employment. The
amount to be paid to Executive, as specified in section 3, shall be reduced by
one-seventeenth (1/17th) for each year between the November 1st following the
date that employment terminates and the November 1St following the Executive’s
65th birthday.

  d.   If Executive is deemed, in the sole discretion of the Company, to be a
“keyspecified employee” as defined in the rules promulgated under the Internal
Revenue Code of 1954, as amended, and specifically under Reg. 1.409(A)-1(i) as
administered by the Internal Revenue Service, and the separation from service
hereunder occurs other than by reason of death or disability (as defined in such
rules) then the commencement of payments hereunder shall be deferred for a six
(6) month interval, and the payments which would have been made in the first six
(6) months shall be paid in a lump sum (without interest) and paid coincident
with the commencement of regular payments on the first business day of the
seventh (7th) month following such separation.

4. Executive’s Responsibilities After the Retirement Date. Executive agrees that
after the Retirement Date and for so long as Executive continues to receive
monthly payments hereunder, Executive will attend, when invited and reasonably
able to do so, all regular meetings of the officers of the Company and will meet
with the officers of the Company more often if requested to do so by the
Company. Executive agrees to consult with the Company without receiving separate
compensation therefor, in an advisory capacity at any and all times if and when
requested to do so by the Company. The parties hereto acknowledge that the
responsibilities of Executive under this section are voluntary on the part of
Executive and that the failure of Executive to either participate in meetings or
consult with the Company shall not affect the validity, enforceability, or
vesting of the deferred compensation conferred upon Executive in this Agreement.

 

2



--------------------------------------------------------------------------------



 



5. Covenant Not to Compete. Executive agrees that while receiving monthly
payments from the Company pursuant to this Agreement, Executive will not, within
one hundred (100) miles of Youngstown, Ohio, directly or indirectly engage in
competition with the Company (“Competition”). The determination as to weather or
not Competition is taking place shall be in the sole discretion of the Company’s
Board of Directors (the “Board”), who shall decide by majority vote of directors
at a meeting, called for the purpose of considering the issue of the existence
of Competition under the terms of this Agreement, for which a quorum is present
(such a determination is referred to as a “Qualified Meeting”). The
determination of the Board shall be final, conclusive and binding upon
Executive, Executive’s spouse, if any, and any party claiming through Executive.
6. Consequences of Executive Breaching Section 5. If, in the opinion of a
majority of the Board of the Company, taking action in a Qualified Meeting,
Executive is engaging in Competition, the Company shall promptly notify
Executive in writing at his home address that the Board has decided that
Executive is engaging in Competition with the Company. Executive shall have a
period of fifteen (15) days after receipt of such notice to cease the activity
that caused the finding that Competition exists. If Executive, again in the
opinion of the Board acting at a Qualified Meeting, has not ceased engaging in
Competition by the end of such fifteen (15) day period, then, any of the
provisions of this Agreement to the contrary notwithstanding, Executive agrees
that no further payments shall be due or payable by the Company hereunder and
that the Company shall have no further liability to make payment hereunder to
Executive or any survivor of Executive, or to Executive’s personal
representative or executor.
7. Non-assignment of Payments. Neither Executive nor Executive’s spouse shall
purport to sell, assign, transfer, or otherwise transfer the right to receive
any payments under this Agreement, which payments and the right thereto are
expressly declared to be non-assignable and non-transferable, and in the event
of any attempted assignment or transfer, said assignment or transfer shall be
void and of no effect upon the Company.
8. Termination for Cause. If, prior to the Retirement Date, a majority of the
Board, in a Qualified Meeting, votes to terminate Executive’s employment “for
cause”, this Agreement shall be void and of no effect. The term “for cause” for
the purpose of this section shall mean gross incompetence or that Executive has
engaged in any of the following: theft, forgery, embezzlement, burglary, arson,
fraud, misappropriation of funds, libel, or slander.
9. Binding Effect; Prior Agreements Superseded. This Agreement shall be binding
upon the parties hereto, their heirs, executors, administrators and successors.
The Company agrees that it will not merge or consolidate with any other entity
unless such entity shall expressly assume the duties and liabilities of the
Company herein set forth. This Agreements supersedes all previous agreements
between the parties on the subject matter hereof.

 

3



--------------------------------------------------------------------------------



 



10. Effect of Suicide. In the event of the suicide of Executive within two years
from the date of this Agreement, this Agreement shall be void and of no effect
11. Counterparts. This Agreement shall be executed in duplicate, each copy of
which when so executed and delivered shall be an original, but both copies
shall, together, constitute one and the same instrument.
12. Governing Law. This Agreement shall be construed according to the laws of
the State of Ohio.
13. Non-exclusivity. Nothing in this Agreement shall affect any right which the
Executive may otherwise have to participate in, or under, any other retirement
plan or agreement which the Company may now or hereafter enter into with or for
the benefit of Executive.
14. Amendments; Termination. This Agreement shall be amended by the parties
hereto if necessary, in the opinion of the Company, to conform this Agreement to
requirements of the Internal Revenue Code, including, but not limited to,
section 409(A) thereof pertaining to the taxation of deferred compensation
arrangements, in such manner as necessary to avoid recognition of income by
Executive prior to the taxable period in which Executive actually receives
payments hereunder. This Agreement may not be amended by the parties in any
respect which would result in recognition of income by Executive of payments
hereunder prior to the accounting period in which such payments are received by
Executive, or received by Executive’s surviving spouse or estate. This Agreement
may be amended in other respects; provided, however, that any such amendment
must be in writing and signed by the parties hereto. If this Agreement is
terminated by the Company for any reason no payments hereunder may be
accelerated unless the Company has received an opinion of its counsel,
satisfactory in form and substance in the sole discretion of the Company, to the
effect that the acceleration of payments does not subject this Agreement to the
deferred compensation rules administered by the Internal Revenue Service and
referred to above.

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Agreement to be signed in its
corporate name by its Executive Vice President, Cashier and CFO impressed with
its corporate seal, attested by its Secretary, all as duly authorized by its
directors, and the said Executive has hereunto set his name, all effective as of
this 1st day of January, 2005.

                 
Attest:
               
 
                -s- Signature [c13966c1396628.gif]   -s- Signature
[c13966c1396629.gif]                   Frank L. Paden    
 
                -s- Signature [c13966c1396630.gif]   The Farmers National Bank
of Canfield    
 
               
 
                    By:   -s- Signature [c13966c1396631.gif]                  
 
               
Signed in the presence of:
               
 
               
-s- Signature [c13966c1396632.gif]
 
               
 
               
-s- Signature [c13966c1396633.gif]
      Date:        
 
         
 
   

 

5